DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I, FIGs. 1-4, and claims 1-7 in the reply filed on 04/22/2021 is acknowledged. The traversal is on the ground(s) that there will be no serious burden on the examiner to examine all the claims since each species includes magnetic core, winding assembly and conductive plate assembly. This is not found persuasive because the magnetic core, the winding assembly, and the conductive plate assembly in the different species have different structure. This different structure in the claims require further search and consideration, which is a serious burden on the examiner. Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings received on 12/20/2018 are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (U.S. PG. Pub. No. 2013/0188329 A1).
With respect to claim 1, Chang et al., hereinafter referred to as “Chang,” teaches a transformer (FIGs. 4, and 7-9), comprising: 
a magnetic core 10B comprising a magnetic core pillar (center leg); 
at least one winding assembly 20B disposed around the magnetic core pillar for receiving an input power; and 
at least one conductive plate assembly 30B disposed around the magnetic core pillar and electromagnetic coupled with the winding assembly via the magnetic core; 
wherein the conductive plate assembly comprises at least two conductive plates 31B, each of the conductive plates comprises a main body (wound portion) and a pin 312B and or 313B extending outwardly from the corresponding main body, wherein the extension directions of the pins of the at least two conductive plates extending outwardly from the corresponding main bodies are different from each other, the pins of the at least two conductive plates are connected to different circuit boards 50B, and each of the circuit boards comprises at least one rectifier D11-D32 (paras. [0042]-[0044]). 
With respect to claim 2, Chang teaches the transformer according to claim 1, wherein the main body of each one of the conductive plates has a hole (central opening), the holes of the at least two conductive plates of each one of the conductive plate assembly are 
With respect to claim 3, Chang teaches the transformer according to claim 1, wherein the magnetic core is an EE shaped magnetic core, the magnetic core pillar is formed by two middle pillars of the EE shaped magnetic core, and the pins of the at least two conductive plates extending outwardly form the corresponding main bodies are opposite to each other (paras. [0042] and [0044]). 
With respect to claim 5, Chang teaches the transformer according to claim 1, wherein the transformer comprises plural winding assemblies and plural conductive plate assemblies, and the plural winding assemblies and the plural conductive plate assemblies are arranged interlaced (paras. [0042] and [0044]). 
With respect to claim 6, Chang teaches the transformer according to claim 1, wherein the transformer is applied to a power conversion circuit (FIG. 4), and the power conversion circuit comprises a primary winding 20, a first secondary winding and a second secondary winding 30, wherein the winding assembly of the transformed forms the primary winding, the first secondary winding (first secondary winding 30) is a center tap (middle connection of first secondary winding 30) and comprises a first end (upper or lower end), a second end (the other of upper or lower end) and a first center tap end (connection end between upper and lower end), the second secondary winding is a center tap(middle connection of first secondary winding 30) and comprises a third end (upper or lower end), a fourth end (the other of upper or lower end) and a second center tap end (connection end between upper and lower end), wherein the conductive plate assembly comprises a first conductive plate assembly (upper assembly 30B) and a second conductive plate assembly (assembly 30B below first conductive assembly), the first conductive plate assembly and the second conductive plate assembly form the first secondary winding and the second secondary winding, respectively, wherein both of the first 
With respect to claim 7, Chang teaches the transformer according to claim 6, wherein the first end of the first secondary winding, the second end of the first secondary winding, the third end of the second secondary winding and the fourth end of the second secondary winding are connected to the corresponding rectifiers D11-D32, respectively (paras. [0031], and [0044]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chang, as applied to claim 1 above, in view of Wu et al. (U.S. PG. Pub. No. 2011/0115598 A1).
With respect to claim 4, Chang teaches the transformer according to claim 1. Chang does not expressly teach each one of the conductive plates is a copper plate or a printed circuit board. 
Wu et al., hereinafter referred to as “Wu,” teaches a transformer 2 (FIG. 62), wherein each one of the conductive plates 32 is a copper plate or a printed circuit board (para. [0030]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the copper plate as taught by Wu to the transformer of Chang to provide the required conductivity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached to form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837